DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 20-26 are pending. Claims 2-19 are canceled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2004/0020080), hereinafter Cox, in view of Guerrero et al. (US Patent No. 7,308,928), hereinafter Guerrero. 
Regarding claims 1, 20, and 25-26, Cox discloses a manufacturing tool for footwear (e.g, Figs. 7A, 12) comprising: (a) a first tray mold (“skeleton” 220) (par. 0072-0075) comprising a top surface with a substantially planar perimeter portion and a recessed interior portion (222) bounded by the perimeter portion (“skeleton” 220) with the recessed interior portion being associated with a midsole geometry of a first sized shoe component (design on the bottom of the shoe) (par. 0077-0078), and (b) a perimeter edge of a size and shape to removably fit within a recess of a carrier mold shaped to define a midsole geometry, having at least one perimeter sidewall, and wherein an internal surface of the perimeter sidewall contacts the perimeter edge of the tray mold when the tray mold and the carrier mold are removably mated together (Fig. 13 shows element 220 as removed from the mold 230 – “removably mated together”).  
Cox further discloses a carrier mold portion (230) (as specifically required in claim 20) having a top surface with a sunken central portion and a non-sunken perimeter portion (Fig. 12), and at least one perimeter sidewall (as illustrated) contoured into a closed unit that defines a midsole geometry, with an internal surface of the at least one perimeter sidewall cooperating with the sunken central portion of the top surface of the carrier mold forming a recess within the carrier mold (for placement of a tray mold). 
Cox does not explicitly disclose that the tray molds have a bottom surface disposed within each of the plurality of cavities as required in claim 1, or the second tray mold for a second component with the same limitations as the first component but for a second tray mold of a second size for a second sized shoe component as in both claims 1 and 20, or the difference in size for the shoe components being produced by each of the troy molds, as required in claim 20.
However, regarding the second tray mold of a second size as in both claims 1/20 and the comparison of the first and second shoe components as in claim 20 only, Cox discloses (Figs 3-5) the production of various sole patterns, each of which would require a different “skeleton” 220 to produce within the molds as shown in the reference (par. 0078 discusses including one or more openings). It has been held that the duplication of parts, where there would be no unexpected results therefrom, supports a case of prima facie obviousness. In this case, the ordinary artisan is provided with multiple sole patterns. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that a second skeleton is produced as to produce the midsole geometry shown in one of Figs. 3-5 in accordance with the embodiment of Fig. 12, which would result in a larger/smaller “area” where the recess would be located as in claims 25-26, with the “perimeter” being defined by the area not recessed/or as shown, having different material, in Figs. 4-5. The openings of, for example, Figs. 4 and 5, would be sized differently as to accommodate the different pattern of material to be placed on the sole of the shoe being produced.   
Additionally regarding the bottom surface disposed within the cavities and additionally or alternatively regarding the duplication of the tray molds, Guerrero discloses a similar tool to that of Cox in that Guererro, as part of a similar disclosure regarding the production of a molding assembly for the molding of footwear components (Guerrero, abstract), discloses specifically a set of “upper molds” with a plurality of dimples (cavities) with a sidewall defining the dimples (Guerrero, Figs. 6A-6B) and the dimples having a recessed interior portion having a bottom surface disposed within each of the plurality of cavities and produces two distinct shoes (left and right).
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the features of Guerrero into the mold of Cox above as both references are involved in the production of molds for producing footwear. Additionally, it has been held that changes in shape or size are indicia of obviousness when there are no unexpected results from such a change in the shape or size. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the mold is produced in the shape as described in Guerrero above, as is recited in the claim, as to produce a similar mold for a “midsole” having a second set of features in a second tray mold as in claims 1 and 20 for a second shoe sole of a second size. 
Regarding claims 21-22 and 24, Cox discloses a manufacturing tool for footwear (e.g, Figs. 7A, 12) comprising: (a) a tray mold (“skeleton” 220) (par. 0072-0075) comprising a top surface with a substantially planar perimeter portion and a recessed interior portion (222) (“one or more cavities therein”) bounded by the perimeter portion (“skeleton” 220) with the recessed interior portion being associated with a midsole geometry of a first sized shoe component (design on the bottom of the shoe), and (b) a perimeter edge of a size and shape to removably fit within a recess of a carrier mold shaped to define a midsole geometry, having at least one perimeter sidewall, and wherein an internal surface of the perimeter sidewall contacts the perimeter edge of the tray mold when the tray mold and the carrier mold are removably mated together (Fig. 12 and Fig. 13 shows element 220 as removed from the mold 230).  
Cox does not explicitly disclose the mixture of silicone and dopant material making up the material within the mold, but does discuss that the “skeleton” or tray mold can be made of a metal material or rubber (par. 0072, 0086, ref. claim 2). 
However, Guerrero, as part of a similar disclosure regarding the production of a molding assembly for the molding of footwear components (Guerrero, abstract), discloses specifically a set of “upper molds” with a plurality of dimples (cavities) with a sidewall defining the dimples (Guerrero, Figs. 6A-6B). Guerrero further discloses the use of liquid silicone material and a molten steel metal (dopant) (as in claims 21-22) (Guerrero, 5:1-5:4 and 6:49-6:57), where the metal is only in an interior volume of the silicone tray mold (Guerrero, Fig. 7 shows arrangement of molten metal into the silicone mold as in claim 24).  
One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the features of Guerrero into the mold of Cox above as both references are involved in the production of molds for producing footwear and the ordinary artisan would have expected the mold materials suggested by either Guerrero or Cox to be suitable for use. It has been held that the selection of a known material based on its suitability for an intended purpose supports a case of prima facie obviousness. Additionally, it has been held that changes in shape or size are indicia of obviousness when there are no unexpected results from such a change in the shape or size. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above to specify that the mold is produced of the materials as described above in Guerrero and in the shape as described in Guerrero above, as is recited in the claim as to produce a similar mold for a “midsole” having different features. 
Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argues with respect to claim 1, that modifying Cox with the teachings of Guerrero would render Cox inoperable or destroy its intended function (see p. 8). 
In response, it is pointed out that Cox, Fig. 9A appears to show an embodiment with no openings and with the fabric not visible. Thus, there are alternative embodiments where such a modification is shown to be possible and within the scope of the disclosure. As such, the proposed modification would not appear to render Cox inoperable, in all cases since this appears to be within the scope of the disclosure. 
With respect to claim 21, Applicant argues that the term “dopant” was misinterpreted. However, in response, it is pointed out that the claim is drafted and interpreted broadly: “wherein the tray mold is comprised of a mixture of silicone and at least one dopant” is written in passive voice and so it does not specify how the silicone and the dopant must be placed together, so long as there is a “mixture” of both materials. 
The passive voice here allows for a BRI which may be broader than the intended scope because it does not specify how the mixture is created. Furthermore, claim 24 states that the “dopant” is only located in than interior volume and so it would appear that this interpretation (in claim 21) is reasonable since claim 24 depends from claim 21 and must include all of the limitations of claim 21. Claim 23 remains objected to as outlined below, and the rejections of claims 1, 20-22, and 24-26 are maintained as outlined above.
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for indicating allowable subject matter were previously provided. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742